DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector being an embedded injection molding piece, as recited in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 6 and 8 are objected to because of the following informalities:  

In claim 8, line 2, “the other end” lacks antecedent basis. For purposes of examination it will be assumed that the claim requires a blocking wall at “an end” of the mounting groove.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 and 15 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,916,287 (“Kim”).
Regarding claim 1, Kim discloses an electric connection assembly, comprising:
a support (63 and 65) comprising a support body (63) provided with a mounting groove (the space defined between walls 63b) and a limiting protrusion (65); and
a connector (61), at least part of which is arranged within the mounting groove (see Figs. 4 – 5);
wherein the limiting protrusion (65) can cooperate with the connector so as to prevent the connector from withdrawing from the mounting groove (65 fits within a bottom of 61 and will provide support against lateral movement).
Regarding claim 2, Kim discloses wherein:
the support body is provided with a mounting inlet (the open space above 63) at one end (upper end) of the mounting groove;
the connector (61)  may be mounted to the mounting groove via the mounting inlet (61 may be mounted along Z direction, see Fig. 3).
Regarding claim 3, Kim discloses wherein:
the limiting protrusion (65) protrudes from the support body (see 65 above 63, Fig. 4); and
at least part of the limiting protrusion extends into the mounting inlet (65 protrudes into the open space above 63).
Regarding claim 4, Kim discloses wherein:
the bottom wall of the connector is provided with a guide groove (the space accepting 65, see Fig. 4) having a head end (or starting end) and a tail end (along the Y direction, a right end is a head end and a left end is a tail end);
the limiting protrusion partially or entirely extends into the guide groove when the connector is mounted to the support (see Fig. 4);
the connector may move along the mounting direction to pass over the limiting protrusion and is arranged within the mounting groove (61 is mounted, portions surround and pass 65, and 65 ends within 61 as seen in Fig. 4); and
the limiting protrusion cooperates with the connector to keep the connector on the support (65 fits within a bottom of 61 and will provide support against lateral movement).
Regarding claim 5, Kim discloses wherein the depth of the guide groove is gradually reduced from the head end to the tail end (from right to left, a depth of the groove space gradually reduces at a left side of the groove within 61 as seen in Fig. 4).
Regarding claim 6, Kim discloses wherein the guide groove configured to extend through a side wall of the connector and form a guide notch in the side wall (the groove extends through a bottom wall of portion 61b, forming a notch for 65).
Regarding claim 7, Kim discloses wherein:
the connector has a second side wall (the angled lateral wall of the groove on the bottom of the connector); and
the second side wall may be arranged to cooperate with the limiting protrusion along a radial direction of the connector (where radial directions are defined by the axis of 61a, the angled wall touches portion 65 along a radial direction) .
Regarding claim 8, Kim discloses wherein:
the support body is provided with a blocking wall (62) at an end of the mounting groove (62 is at an upper end of the mounting groove); and
the blocking wall is configured to cooperate with the connector in a mounting direction of the connector (62 cooperates with 61 along Z direction).
Regarding claim 9, Kim discloses wherein:
the connector comprises a mounting portion (61b); part or entire of the mounting portion is arranged within the mounting groove (see Fig. 4);
the support further comprises a blocking arm (63b);
the blocking arm is arranged on the support body (63b is on 63a) and extends to cooperate with the mounting portion along an axial direction of the mounting portion (portion 61b has width and has side walls extending along direction X as seen in Fig. 3 and 63b cooperates with 61b along direction X, see Figs. 3 and 5).
Regarding claim 10, Kim discloses wherein:
the mounting portion is provided with a stop step (portion 61b is an intermediate step portion between 61a and the two extended portions at either side of 61b, and portion 61b serves to stop lateral movement and rotation of 61);
the stop step can be provided to cooperate with the blocking arm along an axial direction of the mounting portion (portion 61b has width and has side walls extending along direction X as seen in Fig. 3 and 63b cooperates with 61b along direction X, see Figs. 3 and 5).
Regarding claim 11, Kim discloses wherein the mounting portion and the blocking arm are spaced apart in the axial direction of the mounting portion (at least the extended rib on the bottom of 61b is spaced away from 63b along direction X).
Regarding claim 12, Kim discloses wherein the mounting portion is arranged in the mounting groove in a clearance fit mode (61b slides between walls and has approximately the same width as the distance between walls 63a and 63b thus a clearance between the walls is disclosed, allowing for the tolerance in manufacturing and allowing for the movement of 61 to the mounted position).
Regarding claim 13, Kim discloses wherein the connector comprises a metal bolt (61a).
Regarding claim 15, Kim discloses wherein the support is a battery module cover plate (63 is plate shaped and covers battery portion 64).
Regarding claim 16, Kim discloses a plurality of bus-bars (see metal strips 62 and 80) secured to the support body (see Fig. 6) for electrically connecting a plurality of cells (20 and 30);
wherein one of the plurality of bus-bars is electrically connected to the connector (current flows though the assembly of 61 and 63 to 62 and 80).
Regarding claim 17, Kim discloses:
an output connector (80) in contact and electric connection with the bus-bar (80 connects to 62); and
a fastener (85) which can be fixedly arranged on the connector and make the bus-bar and the output connector to abut against each other (see Fig. 6).
Regarding claim 18, Kim discloses wherein the support and the connector are respectively formed and arranged in a mounting and connecting manner (see Figs. 5 and 6).
Regarding claim 19, Kim discloses wherein the connector is an integral piece (see Figs. 4 – 5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pat. No. 4,604,259 (“Wilkinson”).
Regarding claim 14, Kim does not disclose wherein the support is an injection molding piece. However, Whitman teaches forming copper members (see at least the abstract) using injection molding (see col. 3, lns. 56 – 62). It would have been obvious to form the support by injection molding as taught by Whitman, because a precise shape can be formed and material costs can be decreased.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pat. No. 3,238,287 (“Chapman”).
Regarding claim 20, Kim does not disclose wherein the connector is an embedded injection molding piece. However, Chapman teaches forming a bolt assembly (10), wherein a support base (12) is formed by injection molding (see Figs. 2 – 3) around an embedded bolt (14). It would have been obvious to form the connector by injection molding around an embedded bolt as taught by Chapman, because this will save weight and will also reduce material costs.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833